           Case 1:20-cv-09238-LGS Document 44 Filed 02/11/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ROBERT G. LOPEZ,                                             :
                                                              :
                                              Plaintiff,      :     20 Civ. 9238 (LGS)
                                                              :
                            -against-                         :   OPINION AND ORDER
                                                              :
 FASHION NOVA, INC., et al.,                                  :
                                                              :
                                              Defendants. :
                                                              :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        Plaintiff, acting pro se, brings claims of copyright infringement and unjust enrichment

alleging that Defendants infringed on Plaintiff’s copyrights of various marks including LES

NYC®, LOWER EAST SIDETM and LES NYC LES LOVE t-shirt Design by putting those

marks on clothing and other goods. One of the Defendants, TP Apparel, LLC (“TP”), moves to

dismiss the claims against it pursuant to Federal Rule of Civil Procedure 12(b)(6). The motion is

granted.

        On a motion to dismiss, a court accepts as true all well-pleaded factual allegations and

draws all reasonable inferences in favor of the non-moving party. Dettelis v. Sharbaugh, 919

F.3d 161, 163 (2d Cir. 2019). To withstand a motion to dismiss, a pleading “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)).

        Courts must liberally construe pleadings and briefs submitted by pro se litigants, reading

such submissions to “raise the strongest claims [they] suggest[].” Hardaway v. Hartford Pub.

Works Dep’t, 879 F.3d 486, 489 (2d Cir. 2018) (quotation marks omitted). “Nevertheless, a pro

se litigant is not exempt ‘from compliance with relevant rules of procedural and substantive


                                                        1
           Case 1:20-cv-09238-LGS Document 44 Filed 02/11/21 Page 2 of 2


law.’” Murphy v. Warden of Attica Corr. Facility, No. 20 Civ. 3076, 2020 WL 2521461, at *1

(S.D.N.Y. May 15, 2020) (quoting Tragath v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

         17 U.S.C § 411(a) states that “no civil action for infringement of the copyright in any

United States work shall be instituted until . . . registration of the copyright claim has been made

in accordance with this title.” Therefore, a plaintiff “must simply apply for registration and

receive the Copyright Office’s decision on her application before instituting suit.” Fourth Estate

Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 891 (2019). “A prematurely filed

[copyright] suit must be dismissed notwithstanding a plaintiff’s post-registration amendment.”

No. 18 Civ. 10956, 2019 WL 1454317, at *1 (S.D.N.Y. Apr. 2, 2019). A contrary result “would

make a meaningless formality out of Fourth Estate’s requirement that an application be

approved prior to filing suit [since] a plaintiff could file suit at any time, notwithstanding Section

411(a)’s precondition, and simply update the complaint when registration finally occurred.” Id.

at *2.

         In paragraph ninety-three of the Complaint, Plaintiff states that he is the “owner of the

United States copyright for the work under the title ‘LES NYC LES LOVE T-Shirt Photo’ under

Case No. 1-966947121.” However, the Complaint does not allege registration of this copyright,

and Plaintiff has admitted to TP that he has “not yet received the copyright registration certificate

for the work that is the subject of the current action against TP.” Therefore, the Complaint’s

claims against TP are dismissed with prejudice because any amendment would not cure the

failure to register the copyright before instituting suit.

         For the foregoing reasons, TP’s motion to dismiss is granted. The Clerk of Court is

respectfully directed to close the motion at Dkt. No. 39 and terminate TP from this case.

Dated: February 11, 2021
       New York, New York




                                                   2
